                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    MICHAEL D. CASTRO, an individual,                     CASE NO. C17-0008-JCC
10                            Plaintiff,                    MINUTE ORDER
11            v.

12    TRI MARINE FISH COMPANY LLC, et al.,

13                            Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ joint status report and request to
18   continue the stay (Dkt. No. 52). This is the parties’ second request to continue the stay. (See Dkt.
19   Nos. 50, 52.) Finding good cause, the Court GRANTS the parties’ request to continue the stay
20   (Dkt. No. 52). All proceedings in this case are hereby STAYED until February 14, 2020. No
21   later than that date, the parties shall file a joint status report and stipulated case management
22   schedule proposing a new trial date and pretrial deadlines.
23          DATED this 12th day of December 2019.
24                                                            William M. McCool
                                                              Clerk of Court
25

26                                                            s/Tomas Hernandez
                                                              Deputy Clerk

     MINUTE ORDER
     C17-0008-JCC
     PAGE - 1
